Title: To Alexander Hamilton from Aaron Ogden, 5 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir
            Elizabeth Town August. 5th. 1799
          
          Major Adlum and Captain Bowman have joined in written recommendations in favor of Mr Josiah Wright for the appointment of a cadet in the 11th. regiment of Infantry. 
          This young gentleman, agreably to Captain Bowmans representation to me, has been employed with great profit in the recruiting service since the 15th. May last, under a promise from Major Adlum that he receive an appointment of cadet. Major Adlum had written to me on the subject and from the character given by him, I engage to make the application in his favor.
          Mr Wright is now at the regimental rendezvous at this place, having joined with a party, lately, arrived from Wilksbarre—I am entirely satisfied, that he is altogether worthy of the appointment in point of education, manners, rank in Society, and every other particular, and that he will very probably, be a great acquisition to us in this line. He procured his regimentals, upon the engagements which had been made him, and I wish, not only, that he may receive the appointment, but, under these particular circumstances, that the date may be carried back to the time, when he actually joined the company, namely, on the 15th. May last.
          Your recommendation of Mr Wright accordingly, will add to the many favors I have to acknowledge.
          I have the honor to be, with all possible respect your most obedient servant
          
            Aaron Ogden
          
        